In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-171 CR

____________________


NORMAN THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. 22,520




O P I N I O N
	A jury convicted Norman Robert Thomas of murder and sentenced him to thirty-five
years' confinement in the Texas Department of Criminal Justice, Institutional Division. 
On appeal, Thomas contends the evidence was legally insufficient for the jury to find he
intended to cause the death of the victim.
	In his brief, Thomas argues there was evidence he had a predisposed fear of the
victim which explains why he was in fear of the lives of his friends and family later that
night.  Thomas also references evidence the death was accidental as the shot he fired was
"an apparent warning shot."  However, Thomas testified he saw the victim, Goodwin,
drive by.  He retrieved his gun, went across the street and waited, then pulled the trigger
and shot Goodwin.  Thomas said he was six feet away when he shot Goodwin.  The shot
hit Goodwin in the center of the head.  Three witness testified Goodwin had his hands out
to the side, palms up, and did not have a weapon when he was shot.  Two of these also
testified that Thomas came from a wooded area and continued walking toward Goodwin
after Goodwin backed up.  Two witnesses placed Thomas close enough to Goodwin to
touch him.  Another witness testified Thomas jumped out of the woods and ran toward
Goodwin before shooting him.   
	"Intent to kill is a question of fact to be determined by the jury from all the facts
and circumstances in evidence.  The jury may infer an intent to kill from any facts in
evidence which, to their minds, prove the existence of an intent to kill."  McWhorter v.
State, 957 S.W.2d 928, 930 (Tex. App.--Beaumont 1997, no pet.)(citations omitted). 
Viewing all of the evidence in the light most favorable to the prosecution, we find any
rational trier of fact could have found beyond a reasonable doubt that Thomas intended to
cause Goodwin's death.  See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979).  Issue one is overruled.  The judgment of the trial court is
AFFIRMED.
								PER CURIAM
Submitted on November 6, 2002  
Opinion Delivered November 27, 2002
Do not publish 

Before Walker, C.J., Burgess, and Gaultney, JJ.